Title: Enclosure: A List of Pamphlets and Newspapers, 25 April – 10 June 1780
From: Digges, Thomas
To: Adams, John


      Sent Apr. 25 a box markd Ɨ A.
      A Parcell of News Papers bound up 128 and 17 loose £1:15:9. Prior Documents 1 vol 5s 6—administration Desected 2s 6—Facts 2s—Burkes speech 1s 6—The Peoples barrier agt. Corruption 2s 6—2 Epistles to Washington 5s—Memorial to the Sovereigns of Europe 2s 6—Hartleys Letters to his Constituents 2s—Do. to the York Committee 6d—Considerations on the intended modification of Poinings Law 1s—Watsons sermon on the fast 1s—Observations on the Manifesto 1s Letters from Ld. Carisfort to the Huntingdon Committee 6d—List of voters on Dunnings motion 6d.
      
      May 6. 1780 in a brown paper parcell markd as above. London Courant—London Packet—& Londn. Evg. Post—from May 1 to the 6th. inclusive and 3 other loose papers—making in all 18 Papers.
      
      May 16—sent the Londn. Courant—Londn. Evg. Post—& London Packet from the 6th. to 16th. May inclusive making in all 16 papers. Also the following Pamphlets. Constitutionalis’s Letter to the People 1s—History of Opposition 1s—Dr. Price on the population of England and in answer to Eden 2s 2s—Letters of Papinian 2s—Remarks on Burgoines Expedition 1s—dispationate thoughts on the Amern. War by Galloway 1s—Letters to a nobleman on Do. by Do. 2s—History of the Rise & progress of the Amn. Rebellion by Do. 3s—Thoughts on the Consequences of Amn. Independence by Do. 1s—Letters to Lord Howe by Do. 1s—Examination of J. Galloway before the Ho. Commons 2s.
      
      May 27th. Sent a Continuation of the above mentiond News papers down to the 27th. May in all 20 Papers.
      
      June 10—Sent a continuation of the news papers mentiond before down to this day in all Papers also the following Books and Pamphlets—
      History of the War in America Supposd to be written by the Revd. Mr. Boucher 6s.
      Burgoines state of the Canada Expedn. with maps 6s.
      The out of Door Parliament 1s 6.
      Acct. of the Rise & progress of the Amn. War 6d.
      Map of the harbour and opperations at Chs. Town 18d.
      